t c memo united_states tax_court steven lavell gassoway petitioner v commissioner of internal revenue respondent docket no filed date steven lavell gassoway pro_se catherine s tyson for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency in and an accuracy- related penalty under sec_6662 on petitioner’s federal_income_tax tax for his taxable_year of dollar_figure and dollar_figure respectively all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the issues remaining for decision for petitioner’s taxable_year are is petitioner entitled to a dependency_exemption deduction under sec_151 for each of ssg dg and scg we hold that he is not is petitioner entitled to the child_tax_credit under sec_24 with respect to each of ssg dg and scg we hold that he is not is petitioner entitled to the additional_child_tax_credit under sec_24 with respect to each of ssg dg and scg we hold that he is not is petitioner entitled to the earned_income_tax_credit under sec_32 with respect to each of ssg dg and scg we hold that he is not is petitioner entitled to head_of_household filing_status under sec_2 we hold that he is not is petitioner liable for the accuracy-related_penalty under sec_6662 we hold that he is not findings_of_fact some of the facts have been stipulated and are so found petitioner resided in missouri at the time he filed the petition petitioner and sheneita d cotton ms cotton are the biological parents of ssg dg and scg who were born in and respectively petitioner also has a daughter tg who lived with petitioner’s mother during on date petitioner and ms cotton each signed a lease peti- tioner’s lease to rent an apartment petitioner’s apartment pincite whisper lake drive petitioner’s lease was to begin on date and to terminate on date petitioner’s lease showed petitioner as a tenant of peti- tioner’s apartment and showed ms cotton ssg dg and scg as occupants of petitioner’s apartment petitioner’s lease did not show petitioner as one of the occupants of petitioner’s apartment petitioner timely filed form 1040a u s individual_income_tax_return for his taxable_year return in that return petitioner claimed head_of_household filing_status under sec_2 a dependency_exemption deduction for each of tg ssg dg and scg and with respect to each of ssg dg and scg a child_tax_credit under sec_24 an additional_child_tax_credit under sec_24 and the earned_income_tax_credit under sec_32 petitioner did not attach to hi sec_2011 return a written declaration that ms cotton signed in which she waived her right to claim a dependency_exemption deduction with respect to each of ssg dg and scg respondent issued a notice_of_deficiency notice to petitioner for his taxable_year the notice disallowed petitioner’s claimed dependency_exemption deduction for each of tg ssg dg and scg the notice disallowed with respect to each of ssg dg and scg petitioner’s claimed child_tax_credit additional_child_tax_credit and earned_income_tax_credit the notice also deter- mined that petitioner’s filing_status is single not head_of_household the notice further determined that petitioner is liable for the accuracy-related_penalty under sec_6662 opinion petitioner bears the burden of establishing that the determinations in the notice that remain at issue are erroneous see rule a 290_us_111 dependency_exemption deduction it is petitioner’s position that he is entitled for his taxable_year to a dependency_exemption deduction under sec_151 for each of ssg dg and scg respondent disagrees petitioner concedes that he is not entitled to a dependency_exemption deduction for tg sec_151 provides an exemption for each dependent of the taxpayer as defined in sec_152 sec_152 defines the term dependent to include a qualifying_child see sec_152 sec_152 defines the term qualifying_child as follows sec_152 dependent defined c qualifying_child --for purposes of this section-- in general --the term qualifying_child means with respect to any taxpayer for any taxable_year an individual-- a who bears a relationship to the taxpayer de- scribed in paragraph b who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year c who meets the age requirements of paragraph d who has not provided over one-half of such individual’s own support for the calendar_year in which the taxable_year of the taxpayer begins and e who has not filed a joint_return other than only for a claim of refund with the individual’s spouse under sec_6013 for the taxable_year beginning in the calendar_year in which the taxable_year of the taxpayer begins as pertinent here an individual satisfies the relationship requirement of sec_152 if that individual is a child of the taxpayer sec c a as pertinent here an individual satisfies the age requirement of sec_152 if that individual is under age as of the close of the calendar_year in which the taxpayer’s taxable_year begins sec_152 the parties’ only disagreement as to whether each of ssg dg and scg is a qualifying_child as defined in sec_152 is whether each of those children satisfies the principal_place_of_abode requirement of sec_152 in support of his argument that each of ssg dg and scg satisfies the principal_place_of_abode requirement of sec_152 petitioner relies on his testimony and on petitioner’s lease with respect to petitioner’s testimony petitioner testified that ssg dg and scg lived with him in petitioner’s apartment from date through the end of we found petitioner’s testimony to be in certain material respects self-serving and uncorroborated we shall not rely on petitioner’s testimony to establish that each of ssg dg and scg lived with petitioner in petitioner’s apartment from date through the end of see eg 87_tc_74 with respect to petitioner’s lease petitioner argues that petitioner’s lease establishes that he lived in petitioner’s apartment with ssg dg and scg from date through the end of we shall not rely on petitioner’s lease to establish that each of ssg dg and scg lived with petitioner from date through the end of on the record before us we find that petitioner has failed to carry his burden of establishing that for his taxable_year each of ssg dg and scg satisfies the principal_place_of_abode requirement of sec_152 on that record we further find that petitioner has failed to carry his burden of establishing that for his taxable_year each of ssg dg and scg was a qualifying_child as defined in sec_152 and that therefore each of them is his dependent as defined in sec_152 on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to a dependency_exemption deduction under sec_151 for each of ssg dg and scg child_tax_credit it is petitioner’s position that he is entitled for his taxable_year to the child_tax_credit under sec_24 with respect to each of ssg dg and scg respondent disagrees sec_24 provides a credit with respect to each qualifying_child of the taxpayer for which the taxpayer is allowed a deduction under sec_151 as pertinent here sec_24 defines the term qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 who has not attained age we have found that petitioner has failed to carry his burden of establishing that for his taxable_year each of ssg dg and scg is petitioner’s qualifying_child as defined in sec_152 on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to the child_tax_credit under sec_24 with respect to each of ssg dg and scg additional_child_tax_credit it is petitioner’s position that he is entitled for his taxable_year to the additional_child_tax_credit under sec_24 with respect to each of ssg dg and scg respondent disagrees the child_tax_credit provided by sec_24 may not exceed the tax- payer’s regular_tax_liability sec_24 where a taxpayer is eligible for the child_tax_credit but the taxpayer’s regular_tax_liability is less than the amount of the child_tax_credit potentially available under sec_24 sec_24 makes a portion of the credit known as the additional_child_tax_credit refundable we have found that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to the child_tax_credit under sec_24 with respect to each of ssg dg and scg on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to the additional_child_tax_credit under sec_24 with respect to each of ssg dg and scg earned_income_tax_credit it is petitioner’s position that he is entitled for his taxable_year to the earned_income_tax_credit under sec_32 with respect to each of ssg dg and scg respondent disagrees sec_32 permits an eligible_individual an earned_income_credit against that individual’s tax_liability as pertinent here the term eligible individ- ual is defined to mean any individual who has a qualifying_child for the taxable_year sec_32 as pertinent here sec_32 defines the term qualifying_child to mean a qualifying_child of the taxpayer as defined in sec_152 the amount of the credit is determined on the basis of percentages that vary depending on whether the taxpayer has one qualifying_child two or more qualifying children or no qualifying children see sec_32 the credit is also subject_to a limitation based on adjusted_gross_income see sec_32 we have found that petitioner has failed to carry his burden of establishing that for his taxable_year each of ssg dg and scg is his qualifying_child as defined in sec_152 on the record before us we find that petitioner has failed to carry his burden of establishing that for his taxable_year each of ssg dg and scg is his qualifying_child as defined in sec_32 on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to the earned_income_tax_credit under sec_32 with respect to each of ssg dg and scg head_of_household status it is petitioner’s position that he is entitled for his taxable_year to head_of_household filing_status under sec_1 respondent disagrees sec_1 provides a special tax_rate for an individual who qualifies as a head_of_household as pertinent here sec_2 provides that an unmarried individual shall be considered a head of a household if that individual main- tains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of a qualifying_child of the individual as defined in sec_152 sec_2 or any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 sec_2 we have found that petitioner has failed to carry his burden of establishing that for his taxable_year each of ssg dg and scg is his qualifying_child as defined in sec_152 we have also found that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to a depend- ency exemption deduction under sec_151 for each of ssg dg and scg on the record before us we find that petitioner has failed to carry his burden of establishing that he is entitled for his taxable_year to head_of_household filing_status under sec_2 accuracy-related_penalty it is petitioner’s position that he is not liable for the accuracy-related_penalty under sec_6662 respondent disagrees sec_6662 imposes an accuracy-related_penalty of percent on the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia a substantial understate- ment of tax sec_6662 as pertinent here an understatement for purposes of sec_6662 is equal to the excess of the amount of tax required to be shown in the tax_return over respondent claims that in the notice respondent miscalculated the accuracy-related_penalty under sec_6662 and that the amount of the penalty as properly calculated is dollar_figure the amount of tax imposed that is shown in the return sec_6662 an understatement is substantial if the amount of the understatement for the taxable_year exceeds the greater of percent of the amount of tax required to be shown in the tax_return for the taxable_year or dollar_figure sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on all the pertinent facts and circumstances including the taxpayer’s efforts to assess the taxpayer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs respondent bears the burden of production with respect to the accuracy- related penalty under sec_6662 that the respondent determined in the notice see sec_7491 116_tc_438 to satisfy respondent's burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the accuracy- related penalty at issue see higbee v commissioner t c pincite although respondent bears the burden of production with respect to the accuracy-related penalty under sec_6662 that respondent determined in the notice respondent need not introduce evidence regarding reasonable_cause or similar provisions t he taxpayer bears the burden_of_proof with regard to those issues see id it is respondent’s position that petitioner has a substantial_understatement of tax for his taxable_year within the meaning of sec_6662 and that therefore he is liable for that year for the accuracy-related_penalty under sec_6662 in support of respondent’s position that petitioner has a substantial_understatement of tax for his taxable_year respondent asserts t he proposed deficiency of dollar_figure exceeds dollar_figure and is more than percent of the amount required to be shown on the petitioner’s tax_return for we reject that assertion as contrary to the applicable law and the facts in this case the understatement for petitioner’s taxable_year is substantial if the understatement not the deficiency as respondent claims exceeds the greater of percent of the tax required to be shown in petitioner’ sec_2011 return or dollar_figure see sec_6662 as discussed above and as pertinent here the understatement for petitioner’s taxable_year for purposes of sec_6662 is equal to the excess of the amount of the tax required to be shown on the return for that see supra note year over the amount of the tax imposed which is shown on the return see sec_6662 the phrase amount of the tax required to be shown on the return of petitioner for his taxable_year that is used in sec_6662 has the same meaning as the phrase amount of income_tax imposed as defined in sec_1_6664-2 income_tax regs see sec_1_6662-4 income_tax regs the amount of income_tax imposed on petitioner for his taxable_year as defined in sec_1_6664-2 income_tax regs is the amount of tax imposed on the taxpayer petitioner under subtitle a of the code the phrase amount of the tax imposed which is shown on the return of petitioner for his taxable_year that is used in sec_6662 has the same meaning as the amount shown as the tax by the taxpayer on his return as defined in sec_1_6664-2 income_tax regs see sec_1_6662-4 income_tax regs the amount shown as the tax by the taxpayer petitioner on his return as defined in sec_1_6664-2 income_tax regs is the tax_liability shown by the taxpayer petitioner on his return although the amount of an understatement may sometimes be the same as the amount of a deficiency the amount of the understatement for petitioner’s taxable_year is not as respondent claims the same as the amount of the deficiency dollar_figure that respondent determined in the notice for that year that is because of the following rule that is applicable here for purposes of the definition of a deficiency in sec_6211 sec_6211 definition of a deficiency b rules for application of subsection a --for purposes of this section-- for purposes of subsection a -- a any excess of the sum of the credits allow- able under sec_24 sec_25a by reason of subsection i thereof 36a 36b 36c e k and over the tax imposed by subtitle a determined without regard to such credits and b any excess of the sum of such credits as shown by the taxpayer on his return over the amount shown as the tax by the taxpayer on such return deter- mined without regard to such credits shall be taken into account as negative amounts of tax in hi sec_2011 return petitioner claimed an additional_child_tax_credit under sec_24 of dollar_figure and an earned_income_tax_credit under sec_32 of dollar_figure pursuant to sec_6211 and b respondent determined in the notice that petitioner has a deficiency of dollar_figure for his taxable_year however the understatement for petitioner’s taxable_year is dollar_figure that is because the amount of the tax required to be shown in petitioner’ sec_2011 return is dollar_figure and the amount of the tax imposed which is shown in that return is zero on the record before us we find that petitioner is not liable for his taxable_year for the accuracy-related_penalty under sec_6662 we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered under rule respondent does not argue that petitioner is liable for the accuracy-related_penalty because of negligence or disregard of rules or regulations under sec_6662 as a result we do not consider any such argument
